Case 20-02867       Doc 13      Filed 02/21/20 Entered 02/21/20 14:08:05             Desc Main
                                  Document     Page 1 of 2




                             United States Bankruptcy Court
                               Northern District of Illinois
                                   Eastern Division


 IN RE: Shaun Gabor                          )
                                             )     CHAPTER 7
                                             )     Case No. 20-02867
                 DEBTOR                      )     Judge: Doyle
                                             )

                                    PROOF OF SERVICE

 To:

         Shaun Gabor, 5125 N. Austin Ave. , Chicago, IL 60630-0000

         Trustee Debora Ebner, 11 E. Adams St, Suite 904, Chicago IL 60603 (via
         electronic notice)

         Please see attached service list

                                     Certification
 The undersigned certifies that he served a copy of this notice and attachments to
 the above named addressed and to the attached service list of creditors by first
 class mail, postage prepaid, from the mailbox located at Schaumburg, Illinois
 60193 or otherwise via the methods shown above, on or before the hour of 4:30
 p.m. on Friday, February 21, 2020. Unless otherwise indicated by local rules or
 other applicable rules, parties participating in electronic filing were served by
 electronic notice transmission.

                                                         By: /s/Joseph P. Doyle
                                                               Attorney for debtor

 Attorney for the Debtor_________
 Prepared By : Joseph P. Doyle
 Law Offices of Joseph P. Doyle
 105 S. Roselle Road, Suite 203
 Schaumburg, IL 60193
 (Ph): 847-985-1100 (Fax) 847-985-1126
     Case 20-02867        Doc 13   Filed 02/21/20 Entered 02/21/20 14:08:05   Desc Main
                                     Document     Page 2 of 2


                                          SERVICE LIST


Registrants Served Via Electronic

Patrick S. Layng, United States Trustee
219 South Dearborn Street, Suite 873
Chicago, IL 60604

Trustee Debora Ebner
11 E. Adams St St.
Suite 904
Chicago, IL 60603

Parties Served Via First Class Mail

Six Flags Great America
Membership Collections
542 N Route 21
Gurnee, IL 60031
